Citation Nr: 1607191	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-46 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee status post partial medial meniscectomy, mild extensor tendinosis and quadriceps muscle group atrophic changes and degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellar subluxation.

3.  Entitlement to a rating in excess of 10 percent for left knee status post arthroscopic debriding, synovitis, with residual patellofemoral syndrome and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2009 and November 2012 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In March 2013, the Veteran testified at a Board hearing at the RO.  A transcript of this hearing is of record.

In a May 2014 letter, the Board advised the Veteran that he was entitled to an additional Board hearing as the Veterans Law Judge (VLJ) who had conducted the March 2013 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015) (providing that the VLJ who conducts a hearing shall participate in making the final determination on the claim).  The Veteran requested a new hearing, and in October 2014, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of this hearing is also of record.

At present, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran made clear at the October 2014 Board hearing that it was his intention to not pursue that benefit.  See Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014); AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2015); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

In August 2013 and February 2015, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran's right knee status post partial medial meniscectomy, mild extensor tendinosis and quadriceps muscle group atrophic changes and degenerative joint disease has manifested with limitation of flexion at most to 90 degrees and extension to zero degrees, even considering painful motion and other factors; the evidence does not show ankylosis, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

2.  The Veteran's right knee patellar subluxation has manifested to a moderate degree of lateral instability, and this symptoms overlaps with the Veteran's history of meniscectomy in the right knee.  

3.  The Veteran's left knee status post arthroscopic debriding, synovitis, with residual patellofemoral syndrome and degenerative joint disease has manifested with limitation of flexion at most to 110 degrees and extension to zero degrees, even considering painful motion and other factors; the evidence shows a history of meniscectomy with pain and some locking, but without effusion; the evidence does not show ankylosis, subluxation or instability, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee status post partial medial meniscectomy, mild extensor tendinosis and quadriceps muscle group atrophic changes and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.350(b)(2), 4.1, 4.3, 4.7, 4.71a, including Diagnostic Code 5260 (2015).

2.  The criteria for assignment of a 20 percent disability rating for right knee patellar subluxation throughout the entire appeal period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.350(b)(2), 4.1, 4.3, 4.7, 4.71a, including Diagnostic Code 5257 (2015).

3.  The criteria for a rating in excess of 10 percent for left knee status post arthroscopic debriding, synovitis, with residual patellofemoral syndrome and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.350(b)(2), 4.1, 4.3, 4.7, 4.71a, including Diagnostic Codes 5020-5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As to the claim for an initial rating increased rating for right knee patellar subluxation, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  As to the other increased rating claims, a standard June 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's February 2015 remand, more recent VA treatment records and records from the Social Security Administration (SSA) were obtained.

The Veteran was provided VA medical examinations in November 2008, October 2012, October 2013, and October 2015 and an addendum opinion was rendered in December 2008.  The Board finds that the November 2008 examination report and along with the December 2008 medical opinion are inadequate to the extent that the examiner failed to accurately document the point at which pain impacted flexion.  The Veteran contends that the October 2013 VA examination is inadequate to the extent that the examiner failed to accurately document the point at which pain affects flexion.  Indeed, the examination report shows right knee flexion to 100 degrees, with pain at 90 degrees, and left knee flexion to 110 degrees, with pain at 110 degrees.  The Board finds that the October 2013 examiner did not fail to accurately document the point at which pain affects flexion.  Aside from the November 2008 and December 2008 records regarding range of motion testing, the VA examinations, along with the expert medical opinion, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Disability Ratings

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

B. Rating Criteria

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, which evaluates limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2015).  Amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5165 (2015).

C.  Discussion

I.  Right Knee

DC 5260 - Limitation of Flexion

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. §4.71a, DC 5260 in contemplation of limited flexion of the right knee.  The Board finds that he is not entitled to a 20 percent rating, the next higher rating.

The appeal period before the Board begins on June 24, 2007, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Throughout the appeal, the right knee disability has manifested with limitation of flexion on objective testing.  VA treatment records show right knee flexion has ranged between 100 degrees and 120 degrees.  Right knee flexion was possible to 100 degrees at the October 2012 and October 2013 VA examinations and to 120 degrees at an October 2015 VA examination.  However, the evidence also reflects functional impairment due to weakened movement; less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  The Veteran has credibly reported that symptoms of swelling, stiffness, and chronic knee pain preclude running and climbing stairs and that he experiences bilateral knee pain with activities that involve more than 15 minutes of walking, standing, or sitting.  The October 2013 and October 2015 VA examiners indicated that pain, weakness, fatigability, or incoordination would not significantly limit functional ability during flare-ups.

In addition, on examination in October 2013 and October 2015, right knee flexion was limited to, at most, 90 degrees following repetitive motion, and the examiner indicated this loss of motion was due to pain.  As flexion has not been limited to 30 degrees or less over the course of the appeal, a rating of 20 percent is not for assignment, even with consideration of the functional impairment resulting from pain and other such factors.  The current 10 percent rating fully encompasses all functional loss due to stiffness; swelling; weakened movement; less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing and weight-bearing in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board considered the Veteran's October 2014 testimony that he experiences knee pain at 10 degrees of flexion.  Indeed, the Veteran is competent to report pain, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, an accurate measurement of range of motion falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Specifically, with respect to accurate measurement, "[t]he use of a goniometer in the measurement of limitation of motion is indispensable . . . ."  38 C.F.R. § 4.46 (2015).  The Veteran has not shown that he is qualified through education, training, or experience to provide an accurate measure of his knee range of motion.  Accordingly, he is not competent to provide an accurate measurement of the point at which pain affects his range of knee motion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The competent evidence with respect to the range of motion of the Veteran's knees consists of the VA and private medical records, none of which indicate that flexion has been limited to at least 30 degrees during the pendency of the appeal, even considering pain and other factors.

DC 5257- Subluxation and Instability

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. §4.71a, DC 5257 in contemplation of right knee subluxation.

In this Veteran's case, there is a moderate degree of instability in the right knee.  He testified most recently, at the Board hearing, that this disability involves knee buckling on a daily basis.  See Board Hearing Transcript, 7 (October 2014).  Consistent with his hearing testimony, VA and private medical records show numerous complaints of right knee weakness, giving way, feelings of instability, and that he requires knee braces.  See Private treatment record (June 2007); VA examinations (November 2008, October 2012, October 2013, and October 2015).  In October 2012 and October 2013, x-rays revealed evidence of patellar subluxation in the right knee.  In October 2013, a VA examiner opined that mild atrophy of right quadriceps causes the knee to buckle.  The Board notes that DC 5257 is not predicated on loss of range of motion, and thus §§ 4.40 and 4.45, with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Nonetheless, the Veteran's functional impairments must be considered at least moderate.  Therefore, a 20 percent disability rating is for assignment. 

A higher rating is not warranted.  The evidence shows that right knee instability has resulted at worst in moderate impairment throughout the entire appeal period.  The evidence does not show evidence of severe impairment, which is required for the next higher rating, a 30 percent.  Accordingly, the evidence shows that the Veteran's right knee subluxation does not result in severe impairment.

DCs 5258 and 5259- Semilunar Cartilage

As a final consideration, the Veteran's right knee disability also involves the meniscus.  In fact, the October 2012 and October 2013 VA examiner opined that the Veteran's semilunar cartilage condition results in locking in the right knee.  Similarly, the October 2015 VA examiner opined that the Veteran's reports of right knee buckling and giving way are at least as likely as not due to the right knee torn meniscus condition.  Thus, DC 5258 and 5259 could also be alternatively applicable.

However, as those DCs provide no higher than a 20 percent rating and because the Veteran's knee symptomatology is overlapping instead of "distinct and separate," it is best encompassed within the rating assigned under DC 5257.  Thus, a higher or separate rating cannot be assigned pursuant to DC 5258 or DC 5259.  See, e.g., Murray v. Shineski, 24 Vet. App. 420, 423 (2011) ("[t]he critical element is that none of the symptom[s] for any ... conditions is duplicative of or overlapping with the symptom[s] of the other ... conditions."  (quoting Esteban v. Brown, 6 Vet. App. 259, 262 (1994))); see also, e.g., Nash v. McDonald, No. 14-1529, 2015 WL 4092757, at *5 (Vet. App. July 6, 2015) ("VA has recognized that such additional awards under Diagnostic Codes 5258 and 5259 would in fact constitute pyramiding.  See M21-1, pt. III, subpt. iv, ch. 4, § A(1)(m)") (nonprecedential).

Other Diagnostic Codes

There are no other DCs that would provide higher or separate ratings for the Veteran's right knee disability.  All of the VA examinations affirmatively show that the right knee disability is not productive of ankylosis or complete immobility of the knee joint; limitation of extension; or malunion or nonunion of the tibia and fibula.  Accordingly, DCs 5256, 5261, and 5262 are not applicable.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); see also Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).

The Board has also considered the Veteran's scars in the evaluation of the service-connected knee disability.  The VA examination reports indicate there are several scars related to the right knee disability.  There is no evidence, however, that the right knee scars are painful/tender, unstable, deep, nonlinear, cover an area of 144 square inches or more, or limit function of the right knee in any way.  As such, a separate, compensable ratings for the residual scars cannot be assigned.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2014).


II.  Left Knee

DC 5260 - Limitation of Flexion

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. §4.71a, DC 5020 in contemplation of limited flexion of the left knee.  Diagnostic Code 5020, for synovitis, refers in turn to the criteria for limitation of motion of the affected part, as degenerative arthritis (DC 5003).  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.  The Board finds that he is not entitled to a 20 percent rating, the next higher rating.

The appeal period before the Board begins on June 24, 2007, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston, 605 F.3d at 982.

Throughout the appeal, the left knee disability has manifested with limitation of flexion on objective testing.  VA treatment records show left knee flexion has ranged between 110 degrees and 130 degrees.  Left knee flexion was possible to 110 degrees at the October 2012 and October 2013 VA examinations and to 130 degrees at an October 2015 VA examination.  However, the evidence also reflects functional impairment due to less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  The Veteran has credibly reported that symptoms of swelling, stiffness, and chronic knee pain preclude running and climbing stairs and that he experiences bilateral knee pain with that activities that involve more than 15 minutes of walking, standing, or sitting.  The October 2013 and October 2015 VA examiners indicated that pain, weakness, fatigability, or incoordination would not significantly limit functional ability during flare-ups.

In addition, on examination in October 2013 and October 2015, left knee flexion was limited to, at most, 110 degrees following repetitive motion, and the examiner indicated this loss of motion was due to pain.  The evidence shows flexion was limited to no more than 110 degrees, which degree of flexion most nearly approximates the criteria for the current 10 percent rating.  This 10 percent rating fully encompasses all functional loss due to swelling; stiffness; less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing and weight-bearing in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

A higher rating is not warranted.  The evidence shows that left knee flexion has been limited to no less than 110 degrees throughout the entire appeal period, even when considering the effects of painful motion and functional loss.  As flexion has not been limited to 30 degrees or less over the course of the appeal, a rating of 20 percent is not for assignment, even with consideration of the functional impairment resulting from pain and other such factors.

As discussed above, the Board considered the Veteran's October 2014 testimony that he experiences knee pain at 10 degrees of flexion, but finds that he is not competent to provide an accurate measurement of the point at which pain affects his range of knee motion.  Davidson, 581 F.3d at1316.  Moreover, the Board finds that the competent evidence with respect to the range of motion of the Veteran's knees consists of the VA and private medical records, none of which indicate that flexion has not been limited to 30 degrees or less over the course of the appeal, even considering pain and other factors.

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's left knee disability under other DCs, but finds that no higher or additional evaluations are warranted.

With respect to instability and subluxation, the Veteran testified during the October 2014 Board hearing that his left knee buckled on a daily basis.  All medical treatment records, including the October 2015 VA examination, show that the Veteran denied experiencing any instability or feelings of subluxation in the left knee.  Moreover, all medical evidence is negative for objective evidence of left knee instability or subluxation.  Moreover, the record contains numerous lay and medical reports showing that the Veteran does not have left knee instability or subluxation.  Accordingly, the Board finds that the report of left knee buckling during the October 2014 Board hearing, without any further complaints or treatment, can be considered no more than a minimal disability picture.  For these reasons, the Board finds that the probative lay and medical evidence both show establish a disability picture that does not warrant a separate compensable rating under DC 5257.  See AZ, 731 F.3d 1303; see also Buczynski v. Shinseki, 24 Vet. App. at 223-24.

With regard to the semilunar cartilage, there is some indication of associated symptoms in the left knee.  An October 2015 VA examination, for instance, shows history of meniscectomy, now with frequent episodes of joint pain.  The Veteran at the October 2014 Board hearing also described wearing a brace and experiencing locking in the left knee.  He denied locking during the October 2015 VA examination.  Earlier evidence, including October 2012 and  October 2013 VA examinations, shows the absence of such symptomatology, including pain and locking.  Even if present, the pain and locking symptoms, without accompanying effusion into the joint, do not provide the basis for a separate rating under DC 5258.  See 38 C.F.R. § 4.71a.  Consistent with the remaining evidence, a September 2013 VA Orthopedic consultation shows no effusions.  Accordingly, separate rating is assignable under DCs 5259 or 5259.  

Diagnostic Codes 5256, 5259, 5261, 5262, and 5263 provide ratings for ankylosis, limitation of extension, impairment of the tibia and fibula, and genu recurvatum, respectively.  The evidence demonstrates the absence of such symptomatology, a higher rating is not available under these DCs.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other DCs.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for assignment of a higher or separate percent rating for either knee, except as assigned, at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor, higher ratings are not assignable, and staged ratings are not for assignment. 


III.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria contemplate the specific symptoms directly associated with the Veteran's bilateral knee disabilities.  His left knee disability manifests with full extension and flexion limited to no less than 110 degrees, including on repetition, with evidence of prior meniscectomy involving locking pain, but without evidence of ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.  His right knee disabilities manifest with full extension and flexion limited to no less than 90 degrees, moderate lateral instability, locking, and buckling; but the evidence does not show ankylosis, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.  These manifestations are contemplated in the applicable rating criteria for the knee and leg.  See 38 C.F.R. § 4.71a.  

Additional functional effects of the Veteran's symptoms cause bilateral knee pain with walking, standing, or sitting more than 15 minutes and preclude physically demanding activities such as running and climbing stairs.  These functional effects are specifically contemplated by the rating schedule, including the assigned evaluations under 38 C.F.R. §§ 4.40 and 4.59.  See 38 C.F.R. § 4.10 ("The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.")  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported bilateral knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321.  








	(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 10 percent for right knee status post partial medial meniscectomy, mild extensor tendinosis and quadriceps muscle group atrophic changes and degenerative joint disease, is denied.

A 20 percent rating, but not more, for right knee patellar subluxation, is granted.

A rating in excess of 10 percent for left knee status post arthroscopic debriding, synovitis, with residual patellofemoral syndrome and degenerative joint disease, is denied.



____________________________________________
C. BOSELY	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


